Citation Nr: 1605898	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD and/or prostate cancer.

7.  Entitlement to a rating in excess of 50 percent for PTSD.

8.  Entitlement to a rating in excess of 10 percent for dermatitis eczematoid of the hands and tinea pedis of the legs, anus/rectum, bilateral knees, and bilateral armpits.

9.  Entitlement to an effective date earlier than March 19, 2012, for the award of a 50 percent rating for PTSD.

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the VA Regional Office (RO) in New York, New York.  

The Board observes that the Veteran filed a claim of service connection for a heart murmur.  However, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed in detail below, the evidence shows a heart murmur as well as a diagnosis of coronary artery disease.  As the Board is conceding that the Veteran was exposed to herbicides in service, and as coronary artery disease is a disability presumptively associated with such exposure, the Board has recharacterized the issue in light of Clemons and so that service connection can be granted.  

All of the issues except for service connection for prostate cancer, a heart disorder, and erectile dysfunction being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has prostate cancer that is as likely as not related to his military service.

2.  The Veteran has coronary artery disease that is as likely as not related to his military service.

3.  The Veteran has erectile dysfunction that is as likely as not related to his now service-connected prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for erectile dysfunction as secondary to the now service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection for the issues decided herein, and is remanding the remaining issues, no discussion of VA's duties to notify and assist as is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., heart disorder) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., heart disorder) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

The Board notes that service in Vietnam for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam Veterans.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Veterans Benefits Administration (VBA) recently updated its criteria in light of the Gray decision for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  "Inland waterways" now include fresh water rivers, streams, and canals, and similar waterways.  

The diseases for which service connection may be presumed to be due to an association with herbicide agents include prostate cancer and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 

	1.  Prostate Cancer

The Veteran's personnel records show that he was stationed on board the USS Vesole from May 1965 to November 1966.  The USS Vesole is included on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was updated in February 2016.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last visited February 10, 2016).  The list indicates that the USS Vesole operated on the Saigon River during December 1965 to February 1966.  [The Board observes that the list accidentally misspells the ship as the USS Vescole, but shows the same type of ship and number of DD-878.  Additionally, the Veteran's personnel records include a ship history of the USS Vesole confirming that it operated on the Saigon River.  Consequently, the Board concludes that the Veteran's ship is on such list.]

Treatment records during this appeal show that the Veteran was diagnosed with prostate cancer in September 2009.  See July 2010 radiation oncology consult.  
Based on a review of the evidence, the Board concludes that service connection for prostate cancer is warranted.  The evidence during this appeal reflects a current diagnosis of prostate cancer.  The evidence also shows that the Veteran was exposed to herbicides as his service on board the USS Vesole has been confirmed and such ship is among those shown as operating temporarily on Vietnam's inland waterways.  As prostate cancer is a disability presumptively associated with herbicide exposure, service connection is warranted. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for prostate cancer is, therefore, granted.

	2.  Heart Disorder

For the reasons set forth above, the Veteran's exposure to herbicides has been conceded.  Treatment records show a current diagnosis of coronary artery disease.  See November 2012 male reproductive organ system VA examination; March 2013 primary care outpatient note.  His records also show a diagnosis of a heart murmur secondary to mitral regurgitation, see September 2005 record.

Based on a review of the evidence, the Board concludes that service connection for coronary artery disease is warranted.  In light of Clemons as noted in the Introduction, the Board has considered the Veteran's claim to be for that of a heart disorder, however diagnosed.  In this case, the evidence during this appeal reflects a current diagnosis of coronary artery disease.  As coronary artery disease is a disability presumptively associated with herbicide exposure, service connection is warranted. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for coronary artery disease is, therefore, granted.

	3.  Erectile Dysfunction

As discussed above, the Board has granted service connection for prostate cancer.  The Veteran was afforded a VA examination in November 2012.  He was diagnosed with erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not caused by or secondary to prostate cancer and its treatment.
Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is warranted.  The evidence during this appeal reflects a current diagnosis of erectile dysfunction.  As service connection for prostate cancer has been granted, and as the only opinion regarding the etiology of the Veteran's erectile dysfunction, that of the November 2012 examiner, shows that it is caused by or secondary to the now service-connected prostate cancer and its treatment, the Board finds that service connection is warranted. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for erectile dysfunction is, therefore, granted.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for erectile dysfunction is granted.  


REMAND

Regrettably, a remand is necessary for the remaining issues.  A review of the claims file indicates that not all pertinent medical evidence has been obtained.  Regarding all issues, the evidence shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Those records have not been obtained.  As for the service connection issues, a record dated in April 2005 reveals that the Veteran was followed by a private physician, Dr. H.  A record dated in November 2004 reveals that the Veteran was treated by Dr. S.M.  Additionally, in September 2010, the RO requested records from Kings County Hospital Center.  A response from the hospital indicated that they required a uniform authorization form and included such form in their response.  It does not appear that the RO ever had the Veteran fill out such form so that those records could be obtained.  On remand, effort should be made to obtain records from Drs. H. and S.M. and from Kings County Hospital Center.  

Additionally, as regards the claims for service connection for hypertension and GERD, the Veteran was provided examinations in September 2012.  The examiner opined that the Veteran's service-connected PTSD did not cause or aggravate the hypertension and GERD.  Subsequent to those examinations, the Veteran's representative provided medical research in September 2013 showing relationships between PTSD and hypertension and GERD.  On remand, addendum medical opinions from the September 2012 examiner addressing this evidence should be obtained.  

Regarding the increased rating claims, a letter dated in February 2013 reveals that the Veteran receives treatment for his skin disability from Dr. E.P.  Those treatment records should also be obtained.  Furthermore, as a remand is necessary anyway, as the Veteran was last afforded a VA examination for his PTSD in 2012 and for his skin in 2013, new examinations should be provided to him.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the VA Brooklyn Health Care System; from Drs. H., S.M., and E.P.; and from Kings County Hospital Center.  The Veteran should be asked to fill out any required authorization forms to obtain such records, especially if Kings County provides its own release form.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the September 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension and GERD are caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If the hypertension and GERD are found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

The examiner should address the medical research submitted by the representative in September 2013 showing relationships between PTSD and hypertension and GERD.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected psychiatric and skin disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's PTSD, all pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.  The examiner should also discuss the impact of the Veteran's service-connected PTSD on his ability to gain and retain substantially gainful employment.

B) For the Veteran's skin disability, the examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected dermatitis eczematoid and tinea pedis.  In particular, the examiner should:

i) Provide an opinion regarding what percentage of the Veteran's exposed skin is affected by his skin disability when it is active and during a flare up. 

ii) Discuss whether the Veteran is prescribed or has been prescribed systemic therapy for the treatment of his skin disability and, if so, the frequency and duration of their use.

iii) Discuss the impact of the Veteran's disability on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination and addendum reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Implement the grants of service connection for prostate cancer, coronary artery disease, and erectile dysfunction, and assign disability ratings for those disabilities.
7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


